Where the only assignment of error in the bill of exceptions is to the overruling of the plaintiff's demurrer to the cross-action of one of the defendants, and the plaintiff's original petition is still pending in the trial court, the writ of error is premature and this court is without jurisdiction to consider and determine the same. Code, § 6-701; Byrd v. Equitable Life Assurance Society, 184 Ga. 178
(190 S.E. 584), and cases cited. See especially  Bellinger v. Eblin, 158 Ga. 657 (124 S.E. 137).
The request that the official copy of the bill of exceptions be allowed to be filed as exceptions pendente lite upon the return of the remittitur is granted, and it is so ordered.
Writ of error dismissed, with direction. Sutton, P. J., and Parker, J., concur.
                         DECIDED MARCH 13, 1946.